 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case Nos. 8:18-cv-01566-JLS-JDE                                     Date: November 18, 2019
Titles: Natalie Lambert v. Uniregistry, Inc. et al

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                                  N/A
      Deputy Clerk                                               Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:

               Not Present                                       Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THIS
             CASE SHOULD NOT BE REMANDED TO ORANGE
             COUNTY SUPERIOR COURT

         Plaintiff Natalie Lambert filed this action in Orange County Superior Court on
July 24, 2018, alleging only California state-law claims. (Compl. Doc. 1-2.) Defendants
removed the matter to this Court on August 31, 2019. (Notice of Removal, Doc. 1.) At
time of filing in Orange County Superior Court, Lambert was a Florida resident. (Compl.
¶ 2.) In the Notice of Removal, Defendants state that at time of filing Derderian was, and
still is, a California resident and that Uniregistry was, and still is, a corporation with its
principal place of business in California. (Notice of Removal ¶¶ 1-4.)
         As the party invoking the removal jurisdiction of this Court, Defendants bear “the
burden of establishing federal jurisdiction.” California ex. Rel. Lockyer v. Dynegy, Inc.,
375 F.3d 831, 838. Pursuant to 28 U.S.C. section 1441(b)(2), a “civil action otherwise
removable solely on the basis of [diversity jurisdiction] may not be removed if any of the
parties in interest properly joined and served as defendants is a citizen of the State in
which such action is brought.” In the Ninth Circuit, the removal statute is “strictly
construed . . . against removal jurisdiction.” Gaus v. Miles, 980 F.2d 564 (9th Cir. 1992).
         Accordingly, Defendants are ORDERED to show cause, in writing, no later than
five (5) days from the date of the Order, why the Court should not remand this action to
Orange County Superior Court. Failure to timely or adequately respond will result in
immediate remand of this action.
                                                            Initials of Preparer: tg
______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            1
